Case 1:20-cv-21457-KMW Document 115 Entered on FLSD Docket 05/11/2020 Page 1 of 15




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                            Case No. 20-cv-21457-WILLIAMS/TORRES

   ANTHONY SWAIN, et al.,
               Plaintiffs,

              v.

   DANIEL JUNIOR, in his official capacity as
   Director of the Miami-Dade Corrections and
   Rehabilitation Department, and
   MIAMI-DADE COUNTY,
                      Defendants.
   ____________________________________/

     DEFENDANTS’ OMNIBUS RESPONSE TO PLAINTIFFS’ MOTIONS FOR LEAVE
           TO FILE MOTION TO CONVENE THREE-JUDGE PANEL AND
                    TO RELEASE BAYARDO CRUZ ON BAIL
          PENDING REVIEW OF THE CLASS ACTION HABEAS PETITION

          Defendants, Miami-Dade Corrections and Rehabilitation Department Director Daniel

   Junior and Miami-Dade County, hereby respond to Plaintiffs’ Motion for Leave to File Motion to

   Convene Three-Judge Panel (the “Three-Judge Panel Motion”) [ECF No. 84] and Motion to

   Release Bayardo Cruz on Bail Pending Review of the Class Action Habeas Petition (the “Bail

   Motion”) [ECF No. 109]. The Court is without jurisdiction to hear either motion because of the

   Eleventh Circuit Court’s May 5, 2020 order granting a stay pending appeal. Even absent this

   jurisdictional bar, Eleventh Circuit and Supreme Court authority foreclose the relief sought in both

   motions. The Court must therefore deny them as a matter of law.

                                           BACKGROUND

          This case has been placed in a materially different posture in the days since Plaintiffs filed

   the Three-Judge Panel Motion and the Bail Motion. Two weeks ago, Defendants were operating

   under the mandate of this Court’s April 7 temporary restraining order [ECF No. 25, amended by
Case 1:20-cv-21457-KMW Document 115 Entered on FLSD Docket 05/11/2020 Page 2 of 15



   ECF No. 52], which the Court issued just two days after Plaintiffs filed this lawsuit. Then, on

   April 29, this Court entered an Order Granting in Part and Denying in Part Plaintiffs’ Emergency

   Motion for a Preliminary Injunction [ECF No. 100]. The Court’s preliminary injunction order

   found that Plaintiffs were likely to succeed on their Eighth Amendment claim. Id. at 37-41.

          Defendants exercised their right to interlocutory review of the preliminary injunction order

   and sought a stay pending appeal from the Eleventh Circuit Court of Appeals. On May 5, the

   Eleventh Circuit stayed this Court’s preliminary injunction order, reasoning that Defendants “are

   likely to prevail on appeal because the district court likely committed errors of law in granting the

   preliminary injunction.” Swain v. Junior, — F.3d —, 2020 WL 2161317, at *4 (11th Cir. May 5,

   2020). The stay panel found, inter alia, that this Court 1) “incorrectly collapsed the subjective and

   objective components” of deliberate indifference; 2) mischaracterized the increase in infections as

   “proof that the defendants deliberately disregarded an intolerable risk”; and 3) erroneously allowed

   “Metro West’s inability to ‘achieve meaningful social distancing’” to evince “a reckless state of

   mind.” Id. The Notice of Appeal and the Eleventh Circuit’s stay order divest this Court of

   jurisdiction to decide the Motions. Even without a jurisdictional bar, the Motions should be denied

   because the relief they seek is unavailable to Plaintiffs as a matter of law.

                                              ARGUMENT

   I.     This Court Lacks Jurisdiction to Rule on the Motions Because the Underlying Issues
          are Currently on Appeal

          “The filing of a notice of appeal is an event of jurisdictional significance.” Griggs v.

   Provident Consumer Disc. Co., 459 U.S. 56, 58 (1982). It “confers jurisdiction on the court of

   appeals and divests the district court of its control over those aspects of the case involved in the

   appeal.” Id.; see also Price v. Dunn, 139 S. Ct. 1533, 1537-38 (2019) (“There is no question that




                                                     2
Case 1:20-cv-21457-KMW Document 115 Entered on FLSD Docket 05/11/2020 Page 3 of 15



   the District Court was deprived of jurisdiction to hear the identical claim and award the exact same

   relief petitioner sought from the Eleventh Circuit.”).

          Defendants took an interlocutory appeal of the preliminary injunction order pursuant to 28

   U.S.C. §1292(a)(1). At this procedural stage, the Court maintains jurisdiction over the case, but

   only over matters unrelated to the order on appeal. Green Leaf Nursery v. E.I. DuPont de Nemours

   & Co., 341 F.3d 1292, 1309 (11th Cir. 2003); see also Dayton Indep. Sch. Dist. v. U.S. Mineral

   Prod. Co., 906 F.2d 1059, 1063 (5th Cir. 1990) (“When one aspect of a case is before the appellate

   court on interlocutory review, the district court is divested of jurisdiction over that aspect of the

   case.”). The propriety of injunctive relief, including the predicate deliberate indifference findings

   necessary to grant that relief, is very much at issue on appeal. Both of the motions now before the

   Court are bound up (i.e., “related”) with the Court’s findings on preliminary injunctive relief and

   the Notice of Appeal therefore divests the Court or jurisdiction.1 The Eleventh Circuit’s order

   staying the injunction further limits this Court’s power to take any action that would advance the

   injunctive relief that Plaintiffs seek. Contour Design, Inc. v. Chance Mold Steel Co., 649 F.3d 31,

   34 (1st Cir. 2011) (observing that a trial court’s powers to continue litigation while an injunction

   order is on appeal are limited when an “appellate court enters an order staying the lower court until

   the appeal has been completed” (citing 11A Wright & Miller, Federal Practice and Procedure §

   2962, at 438–39 (2d ed. 1995))).

          To illustrate, Plaintiffs’ likelihood of success on the merits, including but not limited to a

   finding of deliberate indifference, is a threshold issue in both Motions: to grant either the release



   1
     The preliminary injunction order denied Plaintiffs habeas relief. [ECF No. 100 at 52]. Therefore,
   before a court could consider Plaintiff Cruz’s release, Plaintiffs needed to either cross-appeal on
   this issue, or file a motion pursuant to Federal Rule of Civil Procedure 62.1 and then seek limited
   remand on this issue from the appellate court pursuant to Federal Rule of Appellate Procedure
   12.1. Neither has occurred.

                                                    3
Case 1:20-cv-21457-KMW Document 115 Entered on FLSD Docket 05/11/2020 Page 4 of 15



   of Cruz or convene a three-judge panel, the Court must make an initial finding that, despite

   Defendants’ efforts to contain and prevent the spread of COVID-19, Defendants are nonetheless

   deliberately indifferent. This is precisely the question now pending before the Eleventh Circuit.

   As such, given the current procedural posture, this Court is without jurisdiction to decide either

   motion because both require consideration of matters directly related to the order on appeal.

           A. The Court’s Determination as to the Propriety of a Three-Judge Panel Requires a
              Finding that Defendants were Deliberately Indifferent

           Congress passed the Prison Litigation Reform Act (PLRA) as a means of limiting “the

   scope of prospective relief that courts may grant in cases challenging prison conditions.” Rowe v.

   Jones, 483 F.3d 791, 794 (11th Cir. 2007). Any prospective relief granted in such circumstances

   “shall extend no further than necessary to correct the violation of the Federal right.” Id. (quoting

   18 U.S.C. § 3626(a)(1)(A)).

           Plaintiffs seek to have this Court initiate the obscure and rarely used prisoner release

   portion of the PLRA. A plaintiff may only seek such relief once “a court has previously entered

   an order for less intrusive relief that has failed to remedy the deprivation of the Federal right sought

   to be remedied through the prisoner release order.” 18 U.S.C. § 3626 (a)(3)(A)(i). The federal

   right at issue here, and which forms the basis of Plaintiffs’ request for a three-judge panel, relates

   to the conditions of confinement at Metro West. In order to prove liability on their Eighth

   Amendment claim, Plaintiffs must establish that the jailer possessed a state of mind equivalent to

   “deliberate indifference.” Thomas v. Bryant, 614 F.3d 1288, 1304 (11th Cir. 2010).

           Given the pendency of the appeal, the Court cannot make such a determination. The

   Eleventh Circuit’s order staying this court’s preliminary injunction portends that Defendants are

   likely to prevail on appeal and that it will likely reverse this Court’s preliminary injunction order




                                                      4
Case 1:20-cv-21457-KMW Document 115 Entered on FLSD Docket 05/11/2020 Page 5 of 15



   because of Plaintiffs’ failure to establish deliberate indifference. See Swain, 2020 WL 2161317,

   at *5.

            Deliberate indifference is thus bound up in the claims that are on appeal and currently

   stayed. That is indeed the focus of the appeal: for the parties to establish whether Defendants have

   been deliberately indifferent to Plaintiffs’ Eighth Amendment rights. As a result, this Court is

   necessarily hamstrung on the request for a three-judge panel because it would require a threshold

   finding of deliberate indifference. Doe, 1-13 ex rel. Doe Sr. 1-13 v. Bush, 261 F.3d 1037, 1065

   (11th Cir. 2001) (“The defendants’ “notice of appeal divested the district court of jurisdiction to

   enter an order that directly impacted one of the questions proffered for review.”); Ramirez v. Fla.

   Dep’t of Corr., 684 F. App’x 927 (11th Cir. 2017) (affirming district court’s dismissal of a

   prisoner’s second habeas petition because the first petition was on appeal and the Eleventh Circuit

   “and the district court cannot entertain simultaneous challenges to the same conviction.”); cf. LSSI

   Data Corp. v. Comcast Phone, LLC, No. 11-1246, 2012 WL 13008726, at *2 (N.D. Ga. Feb. 22,

   2012) (holding that there was jurisdiction to require a defendant to answer a complaint while an

   injunction order was on appeal because answering a complaint “is not the kind of action closely

   related to the claims on appeal that a district court might be wise to refrain from pending an

   interlocutory appeal”).

            B. The Cannot Determine Cruz’s Request for Bail Unless Defendants Were Deliberately
               Indifferent to his Constitutional Rights

            Plaintiffs admits that before Cruz can seek bail pending habeas relief from a federal court,

   he must show that his jailer was deliberately indifferent. [ECF No. 109 at 2]. Filed before the

   Eleventh Circuit entered its stay, the Bail Motion relied upon the preliminary injunction order’s

   findings on deliberate indifference. See id. (“this Court determined that Plaintiffs made a ‘clear




                                                     5
Case 1:20-cv-21457-KMW Document 115 Entered on FLSD Docket 05/11/2020 Page 6 of 15



   showing’ on both the subjective and objective components of their Eighth Amendment deliberate

   indifferent claim”).

          As with the Three-Judge Panel Motion, the Bail Motion expressly hinges upon deliberate

   indifference as a threshold matter. And for the very same reason of overlapping substance, the

   Court has no jurisdiction to decide the Bail Motion while the appeal remains pending.

   II.    A Three-Judge Panel is Unwarranted in this Case

          Even if not jurisdictionally barred, the Three-Judge Panel Motion fails because none of the

   requirements for convening the panel are satisfied here. First, this relief only applies in cases where

   overcrowding was the definitive source of constitutional deprivations.            18 U.S.C. § 3626

   (a)(3)(E)(i) (permitting a three-judge court to enter a prisoner release order “only if the court finds

   by clear and convincing evidence that—crowding is the primary cause of the violation of a Federal

   right”). Metro West, however, continues to function well below capacity. [ECF No. 113]

   (reflecting Metro West’s population on May 4, 2020, as 1,484, which is below 70% capacity).

          There are only two reported cases in the country where a three-judge panel was appointed

   to consider prisoner release under 18 U.S.C. § 3626(a)(3).2 In the first, Brown v. Plata, 563 U.S.

   493, 502 (2011), the record of overcrowding and failure of less intrusive measures could not be

   clearer: the population consistently hovered around 200% design capacity for 11 years, which the

   Supreme Court described as “exceptional.” Id. In the second, overcrowding was rampant at two

   Ohio correctional facilities, with one facility exceeding its capacity by 160 inmates, while the other




   2
     It appears that in 2010 the Department of Justice successfully moved to convene a three-judge
   panel to remedy systemic and long-standing overcrowding in the Cook County Jail. United States
   v. Cook County, 761 F. Supp. 2d 794, 796 (N.D. Ill. 2011). However, the district court’s reasoning
   for convening the panel is unknown because there is not a reported decision in the Westlaw
   database nor an order on the docket in the underlying case that addresses it.

                                                     6
Case 1:20-cv-21457-KMW Document 115 Entered on FLSD Docket 05/11/2020 Page 7 of 15



   was at 160% of its original capacity. Roberts v. County of Mahoning, 495 F. Supp. 2d 670, 679-

   80 (N.D. Ohio 2005).

          By contrast, as of April 27, Metro West was operating at 30% below its rated inmate

   capacity. [ECF No. 92-2 at ¶¶ 16, 17].3 Definitionally, it is not overcrowded. The density at

   Metro West is by no means comparable to the housing situations in Plata and Roberts. Our

   research has not found one case convening a three-judge panel to reduce the population of a facility

   operating under capacity. Indeed, the overwhelming majority of courts have denied appointment

   of a three-judge panel to remedy prison conditions. See, e.g., Mays v. Dart, No. 20-2134, 2020

   WL 1987007, at *34 (N.D. Ill. Apr. 27, 2020); Huerta v. Ewing, No. 16-0397, 2018 WL 780509,

   at *2 (S.D. Ind. Feb. 8, 2018); Gillette v. Prosper, No. 14-0110, 2016 WL 912195, at *8 (D.V.I.

   Mar. 4, 2016); Rigsby v. Arizona, No. 11-1696, 2013 WL 1283778 (D. Ariz. Mar. 28, 2013).

          Given that Metro West continues to function well below its rated inmate capacity, there is

   neither need nor cause to convene a three-judge panel. Other courts presented with identical

   requests have found that COVID-19 cases like this one are not suited for the convening of three-

   judge panels to consider entry of population reduction orders. Indeed, the three-judge panel from

   Plata recently declined to consider a population reduction request when state prisoners sought

   release due to COVID-19. Coleman v. Newsom, No. 90- 0520, 2020 WL 1675775, at *5 (E.D. Cal.

   Apr. 4, 2020) (declining to modify the prior remedial order entered by the three-judge court

   because the harm plaintiffs faced was “rooted in a significantly different underlying cause than

   what was before [them] in the prior three-judge court proceedings”). The outcome was no different



   3 On April 21, the Metro West inmate population was 1,644 of its rated inmate capacity of 2,234,
   or 73%. [ECF No. 65-1 ¶ 17]. By May 1, the population had declined to 1,484, bringing the facility
   to 66% capacity. [ECF No. 113]. The expectation is that the population will continue to shrink
   over time as MDCR’s criminal justice partners prioritize release of prisoners where possible. [ECF
   No. 92-2 at ¶ 16].

                                                    7
Case 1:20-cv-21457-KMW Document 115 Entered on FLSD Docket 05/11/2020 Page 8 of 15



   when just a few weeks later the California inmates raised the matter anew to a single judge. Plata

   v. Newsom, No. 01-1351, 2020 WL 1908776, at *11 (N.D. Cal. Apr. 17, 2020) (“Because the Court

   has found no constitutional violation, the Court also finds it inappropriate to ‘sua sponte request

   the convening of a three-judge court to determine whether a prisoner release order should be

   entered.’”); see also Money v. Pritzker, No. 20- 2093, 2020 WL 1830660, at *11 (N.D. Ill. Apr.

   10, 2020) (characterizing the Plata decision as largely irrelevant to the Illinois inmates’ request

   for release during the COVID-19 pandemic). In the absence of any overcrowding, this rarely used

   remedy should not be deployed here.

          Second, the Court may only convene a three-judge court when Defendants have had a

   “reasonable amount of time to comply with the previous court orders.” 18 U.S.C. §

   3626(a)(3)(A)(ii) (emphasis added). Plaintiffs claim that Defendants had a reasonable amount of

   time to comply within the eighteen days that transpired between the entry of the TRO ([ECF No.

   25], entered April 7) and the date the request to convene the panel was formally made ([ECF No.

   85], entered April 25). To define what constitutes “reasonable” in this context, it is instructive to

   examine the facts that preceded the appointment of three-judge panels under § 3626(a)(3).

          Plata addressed two consolidated cases, one involving the state of California’s mentally ill

   prisoners and the other involving prisoners with serious medical concerns. 563 U.S. at 507. The

   conditions of that prison system were undeniably shocking, and yet a three-judge panel was not

   convened until 12 years after a special master was appointed and entered 70 orders in one case,

   and 5 years after the approval of a consent decree in the other. Id. at 514-15. The facts in Roberts

   are similar. A three-judge panel was convened more than a year after the district court concluded

   that the conditions of confinement violated the Eighth Amendment, and after a special master and

   working group had been appointed and failed to remedy the situation. Roberts v. County of




                                                    8
Case 1:20-cv-21457-KMW Document 115 Entered on FLSD Docket 05/11/2020 Page 9 of 15



   Mahoning, 495 F. Supp. 2d 694, 695, 697 (N.D. Ohio 2006). In light of these examples, 18 days

   is hardly a “reasonable amount of time.” Even if Defendants had ignored the terms of the TRO

   entirely, which, of course they did not, convening a three-judge panel on the basis of 18 days of

   alleged non-compliance would be unprecedented.4

          Third, the PLRA mandates that a three-judge panel may be convened only after non-

   compliance with “previous court orders.” 18 U.S.C. § 3626(a)(3)(A)(ii) (emphasis added). That

   multiple orders preceded the convening of three-judge panels in Plata and Roberts signals

   adherence to Congress’s clear pluralization of the word “order.” Obviously, Congress intended

   the extreme remedy of release only following repeated acts of non-compliance with lesser

   mandates.    By stark contrast, Plaintiffs invoke that process based solely on their baseless

   contention that Defendants did not comply with the TRO. Even if this Court’s findings were not

   now subject to appellate jurisdiction, Plaintiffs’ request to convene a three-judge panel to consider

   releasing prisoners—predicated upon baseless claims of non-compliance, with only a single order

   in place for only 18 days—is without precedent and should be denied.

          Plaintiffs’ last argument highlights the impropriety of their request. At a time when only

   the TRO was in place, Plaintiffs argued that a three-judge panel was necessary because “[t]here

   are no further remedial orders that can be entered.” [ECF No. 85 at 20]. Plaintiffs seized on

   Defendants’ argument that a municipal jailer cannot unilaterally reduce the jail population as



   4
     Plaintiffs’ Motion for Temporary Restraining Order and Preliminary Injunction [ECF No. 3]
   requested a three-judge panel only if the preliminary injunction failed to remedy the deprivation
   of federal rights. Compare ECF No. 3-2 (proposed order on TRO without three-judge panel
   language) with ECF No. 3-3 at 3 (proposed order on PI with three-judge panel language). At that
   point at least, Plaintiffs appeared to have recognized the impropriety and unprecedented nature of
   convening a three-judge panel based on a TRO that was entered without adversarial proceedings.
   The TRO eventually entered expressly noted that it did not make a finding of wrongdoing on the
   part of any Defendant because it was entirely based on a one-sided evidentiary record. ECF No.
   25 ¶ 6.

                                                    9
Case 1:20-cv-21457-KMW Document 115 Entered on FLSD Docket 05/11/2020 Page 10 of 15



    evidence that nothing short of a blanket release of inmates could remedy their perceived

    constitutional deprivations. Of course, it was only four days later that this Court ordered what it

    obviously considered to be a number of lesser remedial measures; clearly the Court believed that

    “less intrusive relief” remained available when Plaintiffs tried to leap ahead and make yet another

    attempt at wholesale release. 18 U.S.C. § 3626(a)(3)(A)(i). Of course, Defendants dispute that a

    court order was ever necessary to require them to respond to the COVID-19 pandemic. But even

    assuming the temporary restraining order was necessary, it would be premature to convene a three-

    judge panel based on a record spanning 18 days. As Plata explained, convening a panel to consider

    release is not the first stop, but rather the last resort, to remedying prison conditions under the

    PLRA. 563 U.S. at 514.

    III.   Plaintiff Cruz is not Entitled to Release on Bail

           This Court’s preliminary injunction order found that “Plaintiffs have not shown a

    likelihood of success on the merits as to their 2241 claim seeking the extraordinary remedy of

    releasing all medically vulnerable inmates at Metro West because the Eleventh Circuit has held

    that ‘relief of an Eighth Amendment violation does not include release from confinement.’” [ECF

    No. 100 at 45] (citing Gomez v. United States, 899 F.2d 1124, 1126 (11th Cir. 1990)).5 Yet,



    5
      The Court observes in dicta that Gomez places the Eleventh Circuit on the minority side of a
    circuit split about whether an inmate who challenges conditions of confinement can seek release
    pursuant to a § 2241 habeas petition. [ECF No 100 at 46]. The Court further notes that Gomez
    “may not be as clear cut as Defendants suppose” because the plaintiff there could receive the
    medical treatment he needed at another facility, thereby implying that release under different
    circumstances was still possible. Id. at 46-47. Despite these off-hand observations, there is no
    principled reason to suggest that the primary holding in Gomez—that inmates challenging the
    conditions of their confinement may not seek release as a remedy—is no longer good law in this
    circuit. Ignoring Gomez is especially unwarranted given that in a decision that predates it by more
    than a decade, the former Fifth Circuit rejected, without condition, a prisoner’s claim “that he is
    entitled to release because the treatment accorded him by [] prison officials violated the Eighth
    Amendment.” Cook v. Hanberry, 596 F.3d 658, 659-60 (5th Cir. 1979). The court held that
    “[a]ssuming arguendo that his allegations of mistreatment demonstrate cruel and unusual

                                                    10
Case 1:20-cv-21457-KMW Document 115 Entered on FLSD Docket 05/11/2020 Page 11 of 15



    Plaintiff Cruz now seeks reconsideration of that order and immediate release. But his argument in

    support of release remains the same [ECF No. 109 at 1], with the only “additional” fact being that

    an inmate housed in a different unit at Metro West passed away on April 29. Id. at 2; [ECF No.

    109-3]. However, this development is not new evidence supporting Cruz’s case for release.

    Evidence of numerous inmates testing positive for COVID-19 was already in the record at the time

    the Court denied release as was evidence of a mortality rate for COVID-19. The death of an

    inmate, however tragic, has nothing to do with the central issue of deliberate indifference. Swain,

    2020 WL 2161317, at *4 (“resultant harm does not establish a liable state of mind.”) (citing Farmer

    v. Brennan, 511 U.S. 825, 844 (1994)). Reconsideration of the Court’s decision on release is

    improper.

           Reconsideration requires a moving party to identify “new issues, not merely address issues

    litigated previously.” FTC, No. 18-60379, 2018 WL 6978624, at *1 (S.D. Fla. Oct. 23, 2018)

    (Moore, J.); Guevara v. NCL (Bahamas) Ltd., No. 15-24294-CIV, 2017 WL 6597980, at *1 (S.D.

    Fla. May 26, 2017) (denying reconsideration where the plaintiff merely relitigated stale arguments)

    (Williams, J.). Only three grounds justify reconsideration: (1) an intervening change in controlling

    law; (2) the availability of new evidence; and (3) the need to correct clear error or manifest

    injustice.” Id.; Offices Togolais des Phosphates v. Mulberry Phosphates, Inc., 62 F. Supp. 2d

    1316, 1331 (M.D. Fla. 1999), aff’d, 228 F.3d 414 (11th Cir. 2000).

           None of the reasons for reconsideration exist here. There has been no intervening change

    in the law that would justify the Court reversing its decision to deny release. The only legal change

    has come in the form of the Eleventh Circuit’s stay order, which supports a denial of release. The



    punishment, the petitioner still would not be entitled to release from prison.” Id. at 660 (emphasis
    added).


                                                     11
Case 1:20-cv-21457-KMW Document 115 Entered on FLSD Docket 05/11/2020 Page 12 of 15



    Eleventh Circuit’s findings, including that Plaintiffs are unlikely to establish deliberate

    indifference, also confirm that this Court’s decision to deny release was proper, and obviously not

    the kind of “clear error or manifest injustice” in need of correction. Finally, there is no new

    evidence: the passing of another inmate in another housing fails to add anything to the assessment

    of Mr. Cruz’s renewed request to be released on bail. Motions for reconsideration are not designed

    as a “platform to relitigate arguments previously considered and rejected.” Sierra Equity Grp.,

    Inc. v. White Oak Equity Partners, 687 F. Supp. 2d 1322, 1324 (S.D. Fla. 2009). The Court need

    not entertain this request that it simply change its mind on release.

           Lastly, the extreme relief sought is substantively unavailable. Plaintiffs identify two cases

    that they claim support release on bail: Gomez and Wilson v. Secretary, Department of Corrections,

    No. 15-2084, 2016 WL 10891523, at *2 (M.D. Fla. Dec. 15, 2016). Neither supports their

    argument; indeed, both cases absolutely foreclose bail under the circumstances presented here.

            Gomez explains that a court may grant bail pending habeas corpus only when: a) there is

    a “likelihood of success on the merits of a substantial constitutional claim”; and b) “extraordinary

    and exceptional” circumstances exist which makes “the grant of bail necessary to preserve the

    effectiveness of the habeas relief sought.” 899 F.2d at 1125 (emphasis added). Ultimately the

    Eleventh Circuit reversed the district court’s order granting bail because release of any kind is

    not an option for an inmate who brings an Eighth Amendment conditions-of-confinement claim.

    Id. at 1126. The Court reasoned:

           The grant of bail pending consideration of his petition for writ of habeas corpus
           gave Gomez more relief on a preliminary basis than he would be entitled to if he
           ultimately prevails on his constitutional claims. Litigants are not entitled to greater
           temporary remedies pending litigation than they would be entitled to as the ultimate
           prevailing party.




                                                     12
Case 1:20-cv-21457-KMW Document 115 Entered on FLSD Docket 05/11/2020 Page 13 of 15



    Id. at 1127. Plaintiffs are traveling down a path that is likely to end without release because release

    is not a viable remedy for a conditions-of-confinement claim in the Eleventh Circuit. Therefore,

    and in accordance with the holding in Gomez, this Court may not grant Plaintiff Cruz release on

    bail now because it is highly unlikely that he will prevail on his habeas petition and secure release

    later, when this case concludes.

            The district court in Wilson also denied an inmate release pending disposition of a habeas

    petition. 2016 WL 10891523, at *2. The inmate had failed to overcome the “formidable barrier”

    to release in that he had not shown his case involved “special circumstances” and that there was

    “a clear and readily evident entitlement to relief on the merits of his habeas claim” that warranted

    “‘special treatment in the interest of justice.’” Id. at *2-3 (quoting Aronson v. May, 85 S. Ct. 3, 5

    (1964)). Confirming what this Court already established as law in Gomez, Wilson highlights the

    misguided nature of Plaintiffs’ request.

            Release on bail is not only wholly inappropriate because of the stay order, but also because

    it would create a remedy that does not exist in this Circuit—release based on an Eighth Amendment

    claim for unconstitutional conditions of confinement.           The Eleventh Circuit’s stay order

    eviscerates any realistic argument that Plaintiffs are likely to succeed on the merits of a “substantial

    constitutional claim.” Gomez, 899 F.2d at 1125. Nor is Cruz’s situation so extraordinary and

    exceptional that this Court may override state law and grant him bail that he is statutorily unentitled

    to given his status as a Violent Felony Offender of Special Concern [ECF No. 36 at 9 n.5]. See

    Wilson, 2020 WL 10891523, at *2 (“because a habeas petition challenges a valid, state court

    judgment, principles of federalism and comity require a federal habeas court to tread lightly before




                                                      13
Case 1:20-cv-21457-KMW Document 115 Entered on FLSD Docket 05/11/2020 Page 14 of 15



    interfering with a state’s execution of a valid sentence by ordering release on bond.”).6 Therefore,

    even if this Court had jurisdiction over the Bail Motion, it would still have to deny it because

    Plaintiff Cruz fails to set forth a valid basis for reconsideration and the Court’s decision to deny

    release in its prior order was substantively correct.

                                                  CONCLUSION

           The pending appeal, as well as the Eleventh Circuit’s stay of this Court’s preliminary

    injunction order, effectively strip this Court of jurisdiction with respect to Plaintiffs’ Motions

    because both require a predicate finding on the very issues on appeal: likelihood of success on the

    merits, including deliberate indifference by Defendants.           Setting aside jurisdiction, the

    prerequisites for convening a three-judge court are nowhere near satisfied and Plaintiff Cruz’s

    request for bail is prohibited by Circuit precedent. The Court should deny both Motions.

    Dated: May 11, 2020.                                    Respectfully submitted,
                                                            ABIGAIL PRICE-WILLIAMS
                                                            MIAMI-DADE COUNTY ATTORNEY
                                                            By: /s/ Erica Zaron
                                                                Erica Zaron (Fla. Bar No. 0514489)
                                                                zaron@miamidade.gov
                                                                Assistant County Attorney
                                                                Stephen P. Clark Center

    6
      Release is especially unwarranted given that Plaintiff Cruz has not exhausted available state court
    remedies and has not challenged the constitutionality of the state law that prevents his release on
    bail in state court. This Court found in its preliminary injunction order that “Plaintiffs have not
    made a ‘clear showing’ that they have exhausted their available state court remedies, a necessary
    prerequisite for injunctive relief on their 2241 claim.” [ECF No. 100 at 48]. Apparently
    anticipating the same reasoning from the Court on the Bail Motion, Plaintiffs make a confusing
    argument about futility that relies upon authority from the context of exhaustion of administrative
    remedies. [ECF No. 109 at 3] (citing Blevins v. Warden, FCI Tallahassee, No. 17-0443, 2018 WL
    8139119, at *2 (N.D. Fla. Oct. 17, 2018) (holding that federal prisoners must exhaust
    administrative remedies prior seeking habeas relief under § 2241 unless “the attempt to exhaust
    such remedies would itself be a patently futile course of action.”) (cleaned up)), report and
    recommendation adopted, 2018 WL 5809964 (N.D. Fla. Nov. 5, 2018). The separate concepts of
    state court exhaustion and administrative exhaustion do not have interchangeable exceptions, and
    therefore Cruz must initiate and complete the state court process before this Court can consider his
    request for habeas release.

                                                     14
Case 1:20-cv-21457-KMW Document 115 Entered on FLSD Docket 05/11/2020 Page 15 of 15



                                                             111 N.W. First Street, Suite 2810
                                                             Miami, Florida 33128
                                                             (305) 375-5151
                                                                Counsel for Defendants


                                  CERTIFICATE OF SERVICE

         On May 11, 2020, I electronically filed this document with the Clerk of Court via CM/ECF

    and served a copy on all counsel of record via CM/ECF.



                                                               /s/ Erica Zaron
                                                               Erica Zaron
                                                               Assistant County Attorney




                                                 15
